                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

ZACH HILLESHEIM,

                          Plaintiff,                                    8:18CV176

        vs.
                                                              ORDER TO SHOW CAUSE
CFJ PROPERTIES,

                          Defendant.


       Plaintiff filed the Complaint on April 24, 2018. (Filing No. 1). On August 7, 2018, the
Court entered an Order to Show Cause (Filing No. 5) because more than 90 days had elapsed since
the Complaint was filed and Plaintiff had not served the defendant.
       On August 22, 2018, Plaintiff filed a response to the show cause order stating that service
of the defendant at its registered place of business by sheriff was unsuccessful because the address
was an elementary school. (Filing No. 6). The Court granted Plaintiff an extension to October 22,
2018, to serve the defendant. (Filing No. 8).
       On October 11, 2018, Plaintiff filed a Motion for Alternative Service (Filing No. 9), asking
that the court order service be made upon the defendant by regular United States mail at a P.O.
box located in Kentucky. On October 18, 2018, the Court denied the motion because Plaintiff
“offered no reason why he cannot attempt to serve the defendant there by certified mail, rather
than regular mail.” (Filing No. 13). The Court directed Plaintiff to return the initial summons
unexecuted and request new summons to be issued from the Clerk of Court with the defendant’s
alternative address, and granted Plaintiff an extension of time to November 26, 2018, to serve the
defendant. That deadline has now passed, and Plaintiff has not filed any return of service
indicating service on the defendant or any other proof of service. Accordingly,


       IT IS ORDERED that Plaintiff shall have until December 10, 2018, to show cause why
this case should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m) or for want of
prosecution. The failure to timely comply with this order will result in dismissal of this action
without further notice.
Dated this 28th day of November, 2018.
                                             BY THE COURT:

                                             s/ Michael D. Nelson
                                             United States Magistrate Judge




                                         2
